DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DANIA BECKWITH,
                              Appellant,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D21-346

                               [March 3, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-lisa Phillips, Judge; L.T. Case No. 18-28231 CACE
(25).

  Timothy H. Crutchfield of Mintz Truppman, P.A., North Miami, for
appellant.

   Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.